DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 -10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 March 2021.
Applicant’s election of Claims 11-16 in the reply filed on 01 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "68" and "78" have both been used to identify the structure of “pins.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The “Sealing Station”, #30, in Figures 15 and 16, #68 is listed as “pins” in the Specification paragraphs [0068 – 0070].  However, in Figure 20, the “Sealing Station,” #30, lists the previously defined structure of “pins” as “support element” and lists the same as #78 in paragraph [0073].  
Appropriate correction is required.

Claim Objections
Claim 11 objected to because of the following informalities:  On lines 6 -7 of Claim 11, the claim mentions “the first recess extends and is situated lower down that the first recess”.  This is grammatically confusing and for the purposes of compact prosecution the Examiner will treat that “the second recess” is below the “the first recess”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harold B. Siegel, US 4,776,150 (Siegel).
Regarding Claim 11, Siegel discloses, a tool (FIGS. 1-3, #10, Col. 6, line 14) for producing a blister pack (FIG. 4, Col. 3, line 27) for medicinal products (Col. 3, line 28), comprising: 
at least one trough (FIGS. 4-5, Col. 7, line 16, #80 – a plane the goes across from the top of the ridges to the bottom of cavity #90) for forming or receiving at least one blister pocket ( Col. 3, lines 27-28) of the blister pack (FIG. 4), wherein the at least one trough (#80 to #90) comprises an at least two-level shape by comprising a first recess (FIG. 5, top of ridge #80, to #74), which defines a first level of the trough (#80 to #90), and a second recess (FIG. 5, #74 to #76, represented by #90), which is arranged in a subsection of a two-dimensional area (FIG. 4, see below drawing) 

    PNG
    media_image1.png
    414
    466
    media_image1.png
    Greyscale

over which the first recess (#80 to #74) extends and is situated lower down than the first recess (#90); 
wherein the first recess(#80 to #74), in a bottom area (FIG. 5, #74) thereof, comprises at least one of: 
(#90, see below diagram), 

    PNG
    media_image2.png
    211
    256
    media_image2.png
    Greyscale

at least two upright projections a certain distance apart, which are arranged next to the second recess (#90, see below diagram), 

    PNG
    media_image3.png
    211
    260
    media_image3.png
    Greyscale

at least one upright, movable support element, which extends around the second recess, and (this is not a required limitation of the claim, since only at least one of the alternatives is required and two of which are disclosed by the prior art, see the above, this limitation is not required by the claim)
at least two movable upright pins a certain distance apart, which are arranged next to the second recess. (this is not a required limitation of the claim, since only at least one of the alternatives is required and two of which are disclosed by the prior art, see the above, this limitation is not required by the claim)

Regarding Claim 12, Siegel discloses, the tool as in claim 11, Siegel further discloses, wherein the projection (FIG. 4, #82) or the projections (FIG. 4, #82 display multiple projections) or the support element or the pins comprise a rounding or a flat plateau surface (FIG. 5, #82, top of surface) at an apex (#82 top) or at a tip.

Regarding Claim 13, Siegel discloses, the tool as in claim 11, Siegel further discloses, wherein precisely two projections (#82, see below diagram displaying precisely two projections) or pins (#82) are provided.

    PNG
    media_image4.png
    211
    260
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel.

Regarding Claim 14, Siegel discloses, the tool as in Claim 11, Siegel further discloses, wherein several projections (#82) of equal height (Figure 5) are provided. 
Though Siegel shows projections (#82) and does not explicitly disclose the height it would be obvious that Siegel’s projections have a height.  However, Siegel does not disclose wherein the projections (#82) are of equal height in the range of 0.5-5 mm.  
It would have been obvious to one having ordinary skill in the art at the time of effective filing to select the appropriate height of the projections, since it has been held that where the .

Claim(s) 15 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Andrea Romagnoli, US 4,506,495, hereinafter Romagnoli.

Regarding Claim 15, Siegel discloses, the tool of claim 14, Siegel further discloses, wherein the pins (#82) are in such a way that they both project equally (FIG. 5, #82 all project equal height) far beyond the bottom area (#74) of the first recess (#80 to #74).
Siegel does not disclose wherein the pins are extendable by 0.5-5mm.
However, Romagnoli teaches, wherein analogous pins are extendable (FIG.2, #20, die 5a, Col. 3, line 40).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Siegel and Romagnoli at the effective filling date of the invention to modify the plate #72 as taught Siegel to include spring-loaded ejector pins #20 as taught by Romagnoli (Col. 3, line 40);  because Romagnoli teaches this structure that is known in the art and is beneficial, thereby providing the motivation, to add the spring-loaded ejector pins as taught by Romagnoli to eject the blister package of Siegel.
However, Siegel and Romagnoli do not disclose, wherein the pins are a height of 0.5-5 mm.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to select the appropriate height of the projections, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable 

Regarding Claim 16, Siegel discloses, the tool of Claim 14, Siegel further discloses, wherein a support element (#82, is interpreted as meeting the structure of both a support element or a pin) or several pins (#82) are provided. 
Siegel does not disclose, the support element is, or the pins are spring-loaded.
However, Romagnoli teaches, support element is, or pins are spring-loaded (FIG. 2, #20)
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Siegel and Romagnoli at the effective filling date of the invention to modify the plate (#72) as taught Siegel and replace the pins (#82) of Siegel with the spring-loaded ejector pins (#20) as taught by Romagnoli  (Col. 3, line 40);  because Romagnoli teaches this structure that is known in the art and is beneficial, thereby providing the motivation, to add the spring-loaded ejector pins as taught by Romagnoli to eject the blister package of Siegel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. Micai et al., US 3,324,511 is cited for having a first level of the trough.  Bergey, US 2015/0108023 A1 is cited for having a trough.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731      
                                                                                                                                                                                                  /ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731